FILED 105
Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared a ballot title for Senate Joint Resolution No. 23, 78th General Assembly, Second Regular Session. The ballot title is:
              "Amends Missouri Constitution to authorize legislature to rescind administrative rules and regulations of agencies by concurrent resolution without presentation to the governor."
Very truly yours,
                                  JOHN C. DANFORTH Attorney General